Citation Nr: 1017598	
Decision Date: 05/12/10    Archive Date: 05/26/10

DOCKET NO.  97-27 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a right lower quadrant flap revision, postoperative.  

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).  

3.  Entitlement to service connection for depression, not 
otherwise specified.

4.  Entitlement to service connection for residuals of a 
right foot fracture.

5.  Entitlement to special monthly compensation based on the 
loss of use of the right hand.


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from August 1976 to June 1980.    

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a January 1997, August 1998 and December 
2008 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Los Angeles, California.  

The January 1997 rating decision granted compensation under 
the provisions of 38 U.S.C.A. § 1151 for residuals of a rat 
bite injury, evaluated as 40 percent disabling; and for 
residuals of a groin flap revision, evaluated as 
noncompensable.  These rating were made effective August 25, 
1994.

The August 1998 rating decision denied entitlement to a TDIU.

In December 2000 the Veteran testified in support of these 
claims during a hearing held before the undersigned at the 
RO.  

In March 2001, the Board remanded the appeal to afford the 
Veteran a VA examination and for issuance of a statement of 
the case with regard to the TDIU claim.  In May 2003, the RO 
raised the initial evaluation for the groin flap revisions to 
10 percent, effective August 25, 1994.

In March 2004, the Veteran testified before another Veterans 
Law Judges, who is no longer employed by the Board.  

In August 2004, the Board affirmed the initial evaluations 
for the groin flap revision and right hand injury, and denied 
entitlement to a TDIU.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  

In February 2006, based on a Joint Motion For Partial Remand 
(joint motion), the Court issued an Order dismissing the 
appeal with regard to the right hand evaluation and remanding 
the appeals for a higher initial rating for the groin flap 
revision and TDIU to the Board for compliance with the joint 
motion.  

In February 2007, the Board in turn remanded these claims to 
the RO for additional action, including a new examination and 
adjudication of claims that the joint motion stated were 
inextricably intertwined with the TDIU claim.

In April 2009 the Veteran's representative asked for a copy 
of the contents of the Veteran's claims file in accordance 
with the Freedom of Information Act, and asked for an 
additional 60 days to submit argument and evidence.  Both 
requests were granted and a copy of the contents of the 
claims file was sent to the representative in May 2009.  In 
July 2009, the Veteran's representative reported that he had 
not received a response to the FOIA request.

In September 2009, the Veteran's representative acknowledged 
the recent receipt of the contents of the Veteran's claims 
folder and moved for an additional 60 days to submit 
additional argument and evidence.  This motion was granted in 
October 2009.  No additional argument has been received since 
the joint motion.

By letter dated January 2010, the Board informed the Veteran 
that the Veterans Law Judge who had conducted the 2004 
hearing would not be participating in this decision and 
provided him an opportunity to testify at another hearing.  
He was told that if he did not respond within 30 days, the 
Board would assume that he did not want a hearing.  The 
Veteran has not responded.  

In February 2010 the Veteran's representative submitted a 
request that the RO inform him of the status of the appeal, 
pointing out that VA had a duty to handle the appeal in an 
expeditious manner.  The RO referred this correspondence to 
the Board in March 2010, and the Board responded later that 
month.

The Board REMANDS the claims of entitlement to a TDIU; 
service connection for depression, not otherwise specified; 
service connection for residuals of a right foot fracture; 
and entitlement to special monthly compensation based on the 
loss of use of the right hand to the RO and discusses them 
further in the REMAND section of this decision.  


FINDING OF FACT

The residuals of the Veteran's right lower quadrant flap 
revision consist of a two centimeter by 35 centimeter, 
superficial, painful and tender scar without limitation of 
function or range of motion or neurologic impairment.


CONCLUSION OF LAW

The criteria for entitlement to an initial rating in excess 
of 10 percent for right lower quadrant flap revision, 
postoperative, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321, 4.1-4.10, 4.118, Diagnostic Codes 7802-
7805 (2007); 38 C.F.R. § 4.118, Diagnostic Codes 7802-7805 
(2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is 
to notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf

The appeal arises from the Veteran's disagreement with the 
initial rating assigned after the grant of service 
connection.  The courts have held, and VA's General Counsel 
has agreed, that where an underlying claim for service 
connection has been granted and there is disagreement as to 
"downstream" questions, the claim has been substantiated and 
there is no need to provide additional VCAA notice or address 
prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 
112 (2007); VAOPGCPREC 8-2003 (2003).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as initial 
rating) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008). Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements. Id.  There has been no allegation of such error in 
this case, and the Board is unable to discern any such error.



B.  Duty to Assist

.VA is also to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that it would 
aid in substantiating the claim.  38 U.S.C.A. §§ 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.159(b), (c) (2009).  


The RO made all required efforts to identify and obtain 
relevant records in support of the Veteran's claim.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to his claim, 
including service and post-service treatment records and 
information from the Social Security Administration (SSA).  

A basis for the joint motion was that the examinations 
afforded the Veteran were inadequate.  The parties to the 
joint motion agreed that prior examinations had not 
adequately addressed whether there was loss of function 
attributable to the scar, including in the lower extremities.  
The Board's February 2007 remand sought an examination that 
remedied these deficiencies.  The Veteran was afforded this 
examination in February 2007.  He was also afforded a VA 
examination in November 2008, which provided additional 
findings with regard to the groin flap revision.  There has 
been no allegation that the examinations were inadequate, and 
they yielded findings necessary to evaluate the disability.  

II.  Analysis

A.  Schedular

In 1992 the Veteran was bitten by a rat during treatment at a 
VA facility, causing him to develop an infection in his right 
hand.  This infection eventually progressed to the point that 
the tissue on his fingers and hand became necrotic, 
necessitated multiple surgeries, including, in pertinent 
part, a two-staged groin flap graft with revision.  

As noted earlier, the Veteran is in receipt of a 40 percent 
rating for the right hand injury.  He contends that the 10 
percent evaluation assigned for residuals of the groin flap 
revision does not accurately reflect its severity.  

According to statements he submitted during the course of 
this appeal and his hearing testimony, presented in November 
1993, December 2000 and March 2004, the scar in his groin 
area measures six inches and extends up from the base of his 
penis toward his waist and around to his back.  He has stated 
that there is numbness in the scar area, including two inches 
on each side of the scar, and in the waist and hip areas, 
that he has lumps under the skin, and experiences tenderness, 
itchiness and a pulling sensation in the scar area, dryness 
of the skin, and stiffness of and pain in the right hip/leg 
in cold weather and when he gets up.    

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a claimant's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  

If two evaluations are potentially applicable, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation is to be 
assigned.  38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

A disability may require re-evaluation in accordance with 
changes in a claimant's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

In this case, the RO has evaluated residuals of the right 
lower quadrant flap revision as 10 percent disabling pursuant 
to DCs 7804 and 7805, which govern ratings of scars.  In July 
2002 and September 2008, VA revised the criteria for rating 
skin disabilities, which include scars.  67 Fed. Reg. 49,590 
(July 31, 2002); 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The 
second revision applies only to claims received on or after 
October 23, 2008 and is thus not applicable in this case.  

The effective date of the first revision is August 30, 2002.  
The Board is thus required to consider this claim pursuant to 
both these criteria and those which were in effect prior to 
August 30, 2002.  Wanner v. Principi, 17 Vet. App. 4, 9 
(2003).  For the period prior to the effective date of the 
revision, however, the Board must apply the former criteria.  
VAOPGCPREC 3-2000 (April 10, 2000), 65 Fed. Reg. 33,422 
(2000). 

According to the former criteria, prior to August 30, 2002, 
scars that were not the result of burns were to be rated 
under Diagnostic Codes (DCs) 7800 and 7803 to 7805.  Scars 
disfiguring the head, face or neck were to be rated under DC 
7800.  

Under DC 7803, a 10 percent evaluation was assignable for 
scars, superficial, poorly nourished, with repeated 
ulceration.  38 C.F.R. § 4.118, DC 7803 (2001).  Under 
Diagnostic Code 7804, a 10 percent evaluation was assignable 
for scars that were superficial, tender and painful on 
objective demonstration.  38 C.F.R. § 4.118, DC 7804 (2001).  
The 10 percent evaluation was to be assigned when the 
requirements were met even though the location may have been 
on the tip of a finger or toe and the evaluation was not to 
exceed the amputation value for the limited involvement.  38 
C.F.R. § 4.118, DC 7804, Note (2001).  Under DC 7805, other 
types of scars were to be rated based on limitation of 
function of the part affected.  38 C.F.R. § 4.118, DC 7804 
(2001).

From August 30, 2002, but prior to October 2008, scars of the 
head, face, or neck are to be rated under DC 7800, based on 
disfigurement.  DC 7803 provides that a 10 percent evaluation 
is assignable for scars that are superficial and unstable.  
38 C.F.R. § 4.118, DC 7803 (2009).  

An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar. A 
superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, DC 7803, Note (1), (2) 
(2009).  DC 7804 provides that a 10 percent evaluation is 
assignable for scars that are superficial and painful on 
examination.  38 C.F.R. § 4.118, DC 7804 (2007).  A 
superficial scar is one not associated with underlying soft 
tissue damage. DC 7805 provides that other types of scars are 
to be rated based on limitation of function of affected part.  
38 C.F.R. § 4.118, DC 7804 (2007).

The disability picture at issue in this appeal does not more 
nearly approximate the criteria for a higher initial 
evaluation under any of the previously noted DCs, former or 
revised.  Rather, the sole residual of the Veteran's right 
lower quadrant flap revision is a thirty-four centimeter, 
dry, mildly tender, well-healed scar with thinning and tight 
scar tissue that causes pulling, but no other limitation of 
function, including limitation of motion.

As previously indicated, the Veteran underwent the groin flap 
in 1992.  Thereafter, beginning in the late 1990s, he began 
to report complaints associated with the procedure.  During 
VA and private outpatient treatment visits, the Veteran 
reported or examiners noted a 12 to 14 inch scar with 
anesthesia and mild tenderness in the scar area.  The Veteran 
also reported discomfort of the hip on flexion and extension 
and right lower extremity pain, which medical professionals 
did not specifically attribute to the groin flap.  

In March 1999 and March 2003, the Veteran underwent VA 
examinations, during which examiners noted that the Veteran 
had a scar extending from his groin to his buttocks on the 
right side, which measured 34 centimeters and caused mildly 
decreased sensation and mild hyperpigmentation without 
tenderness, tissue loss, inflammation, edema or keloid 
formation, adherence, ulceration or limitation of function.  
One examiner also noted that, although the Veteran had 
decreased sensation at the site of scarring, this symptom did 
not cause any impairment and was not part of any neurologic 
disability.

During another VA examination conducted in April 2007, an 
examiner ruled out a relationship between the right hip and 
lower extremity pain/discomfort, which the Veteran 
consistently reported, and the groin/buttocks scar.  He 
explained that the pain/discomfort resulted from 
osteoarthritis of the right hip.  The examiner found that the 
scar caused no limitation of motion or neurological deficits 
and that hip and lower extremity deficits were related to 
osteoarthritis or possibly to a healed right calcaneus 
fracture.  

The examiner noted that the scar was not part of a right 
lower extremity disability, was superficial in nature and 
involved thinning of the skin, but did not cause tissue 
damage, ulceration, poorly nourished skin, breakdown (used 
emollient cream to avoid this and keep skin moist), dryness 
or pain or tenderness, and had zero impact on the Veteran's 
ability to obtain or maintain gainful employment.  

At the VA general medical examination in November 2008, the 
examiner described the scar similar to the examiner in April 
2007, but added that there was underlying soft tissue damage 
and mild tenderness.  He also added that the scar pulled when 
the Veteran walked or climbed.  The scar was 2 centimeters at 
its widest and measured 35 centimeters long.

The 10 percent evaluation the RO initially assigned the 
Veteran's scar contemplates the tenderness and tissue damage 
medical professionals have objectively confirmed.  Thinning 
and tight skin 

The scar has been described as superficial.  Even if 
considered deep, however, the scar does not measure 77 square 
centimeters or more, as would be required for a 20 percent 
rating under current DC 7801.  Although it has been contended 
that the scar is responsible for limitation of motion in the 
hip and lower extremity, medical professionals have 
attributed such limitations to disabilities other than the 
scar.  Given the expertise of the medical expertise, and the 
lack of such expertise on the part of the Veteran, the Board 
finds the medical opinions to be more probative.

Similarly, the Veteran has at times reported numbness in the 
area of the scar, but examinations have shown no neurologic 
deficit and there is no other clinical or other evidence of a 
neurologic deficit.  Hence, the Veteran's subjective reports 
of numbness cannot serve as the basis for providing a 
separate evaluation for the residuals of the flap revision on 
the basis of neurologic disability.  Cf. 38 C.F.R. §§ 4.123-
4.124 (2009) (providing ratings for neurologic disability 
manifested by numbness).

The weight of the evidence is that the Veteran has a 
superficial scar that is tender and painful.  The evidence is 
against a finding that it causes limitation of motion, 
neurologic impairment, is deep and 77 square centimeters or 
more, or otherwise meets or approximates the criteria for a 
higher initial rating on a schedular basis.  38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.21.

B.  Extraschedular

Pursuant to § 3.321(b)(1) (2009), the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
is authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards." 38 C.F.R. § 3.321(b)(1). The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996). Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of a claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), 
aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms." 38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").

The residuals of the groin flap revision consist of a scar 
that is tender and painful.  The pulling complained of on 
walking or lifting was described in association with the 
tenderness.  The Veteran has asserted that there are 
associated functional impairments.  Although the evidence is 
against finding such impairments, they would also be 
contemplated by the rating criteria.  See 38 C.F.R. § 4.104 
(2009).  The Veteran has contended that he is entitled to 
extraschedular consideration on the basis of the fact that he 
is not working, which suggests marked interference with 
employment; however, because his disability is contemplated 
by the rating criteria, no referral is required and the 
analysis does not reach the second step where marked 
interference with employment would be considered.


Based on the foregoing, the Board concludes that the evidence 
is against the grant of a higher initial evaluation for a 
right lower quadrant flap revision, postoperative, at any 
time during the appeal period.  38 U.S.C.A. § 5107(b).


ORDER

An initial rating in excess of 10 percent for right lower 
quadrant flap revision, postoperative, is denied.  


REMAND

In a December 2008 rating decision, the RO denied the Veteran 
entitlement to service connection for depression, not 
otherwise specified, and residuals of a right foot fracture 
and entitlement to special monthly compensation based on the 
loss of use of the right hand.  Thereafter, in a written 
statement received at the RO in April 2009, the Veteran filed 
a notice of disagreement with the RO's decision.  

The RO acknowledged the notice of disagreement in a May 2009 
letter, but to date, has not issued a statement of the case 
in response.  The Board is required to remand the case for 
issuance of the statement of the case.  38 C.F.R. §§ 19.9, 
20.200, 20.201 (2009); see also Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Archbold v. Brown, 9 Vet. App. 124 (1996).  

In addition, in its joint motion, the parties to this appeal 
agree that the Veteran's claim for a TDIU is inextricably 
intertwined with the claims the RO decided in December 2008 
as well as a claim for service connection for a right leg 
disability, which the Veteran raised during his March 2004 
hearing.  To date, the RO has not considered the latter 
claim, even as part of the Veteran's claim for service 
connection for residuals of a broken foot.   

Based on the foregoing, the Board REMANDS this case for the 
following action:

1.  Adjudicate the Veteran's claim of 
entitlement to service connection for a 
right leg disability, including as 
secondary to service-connected groin flap 
revision, postoperative.  

2.  Provide the Veteran a statement of 
the case pertaining to the claims of 
entitlement to service connection for 
depression, not otherwise specified, and 
residuals of a right foot fracture and 
entitlement to special monthly 
compensation based on the loss of use of 
the right hand.  If the Veteran then 
perfects his appeal of the RO's December 
2008 rating decision by submitting a 
timely and adequate substantive appeal, 
return the claims file to the Board for 
appellate review.

3.  If any benefit sought on appeal 
remains denied, provide the Veteran and 
his representative a supplemental 
statement of the case and an opportunity 
to respond thereto.  

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the appeal.  The Veteran need 
take no action unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the remanded claims.  Kutscherousky v. West, 12 
Vet. App. 369, 372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


